NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1971-15T2

PETER SAVOIA,

        Plaintiff-Appellant,

v.

HEALING HEARTS and TOWNSHIP
OF OCEAN,

        Defendants-Respondents.

______________________________


              Submitted April 25, 2017 – Decided May 16, 2017

              Before Judges Reisner and Rothstadt.

              On appeal from the Superior Court of New
              Jersey, Law Division, Monmouth County, Docket
              No. L-4880-14.

              Nieschmidt Law Office, attorneys for appellant
              (Michael H. Nieschmidt, on the brief).

              Schwartz & Posnock, attorneys for respondents
              (David A. Schwartz, on the brief).

PER CURIAM

        Plaintiff appeals from a December 3, 2015 order dismissing

his     tort-based      amended    complaint      (the   tort    case)    against
defendants Healing Hearts and Ocean County, for failure to state

a claim.    R. 4:6-2(e).   We affirm.

     We glean from the amended complaint that plaintiff's claims

relate to ongoing divorce litigation in which there is a dispute

over custody and visitation.       In his amended complaint in the tort

case, plaintiff asserted that, as part of the divorce case, the

Family Part referred defendant and his family to Healing Hearts,

a social services agency.        Plaintiff asserted that Healing Hearts

wrongfully declined to provide reunification services and instead

made a referral to the Division of Child Protection and Permanency

(Division).1      Judge Katie A. Gummer dismissed plaintiff's tort

claims for failure to file a timely Tort Claims Act notice against

Ocean   County   and   Healing   Hearts,    which   plaintiff's   complaint

alleged was a County "affiliate and/or Department."          See N.J.S.A.

59:8-3, -8.      The judge dismissed plaintiff's New Jersey Civil

Rights Act claim, N.J.S.A. 10:6-2, because Title 9 affords immunity

to a person or entity that makes a good faith referral to the

Division,   N.J.S.A.    9:6-8.13,     and   because   plaintiff    did   not

identify any independent substantive or due process right that

defendants allegedly violated.




1
  The complaint did not assert that Healing Hearts made the
referral in bad faith, but only that its actions were negligent.

                                      2                             A-1971-15T2
    Having reviewed the record in light of the applicable legal

standards, we conclude that Judge Gummer's decision was correct,

and we affirm for the reasons she stated in her comprehensive

opinion     issued   on   December   3,     2015.    Plaintiff's     appellate

arguments    are     without   sufficient    merit    to   warrant    further

discussion here.      R. 2:11-3(e)(1)(E).

    Affirmed.




                                     3                                 A-1971-15T2